MEMORANDUM **
Idris Ahmed, a native and citizen of Bangladesh, petitions for review of the Board of Immigration Appeals’ (“BIA”) denial of his motion to reopen.1 To the *380extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We review the denial of a motion to reopen for abuse of discretion. de Martinez v. Ashcroft, 374 F.3d 759, 761 (9th Cir.2004). We deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying Ahmed’s motion to reopen. The evidence Ahmed offered with his motion to reopen was not specific to his asylum claim, and thus, could not overcome the immigration judge’s adverse credibility determination. Therefore, Ahmed did not establish a prima facie case of eligibility for relief, and his motion to reopen was properly denied. See Carancho v. INS, 68 F.3d 356, 360-61 (9th Cir.1995).
To the extent that Ahmed seeks review of the BIA’s October 1, 2002 decision, we lack jurisdiction. Ahmed did not file a petition for review within 30 days of the BIA’s October 1, 2002 decision as required by 8 U.S.C. § 1252(b)(1) and his motion to reopen did not toll the filing deadline. See Martinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir.1996).
Pursuant to Garcia v. Ashcroft, 368 F.3d 1157 (9th Cir.2004) (order), Ahmed’s untimely motion for a stay of voluntary departure is denied.
We deny as moot Ahmed’s motion for a stay of removal.
PETITION FOR REVIEW DENIED in part and DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Ahmed’s motion is properly characterized as a motion to reopen as it seeks to offer new, previously unavailable evidence. See Iturribarria v. INS, 321 F.3d 889, 896 (2003).